        Case 7:20-cv-02008-PMH
Case 7-20-cv-02008-PMH          Document
                          Document       46 inFiled
                                   43 Filed    NYSD 12/07/20 Page 1 ofPage
                                                      on 12/04/2020    2   1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------- X
LAVOGIA JACKSON,                                                          :
                                                                          :
                                             Plaintiff,                   :
                                                                          :
                         - against -                                      : Case No. 20 Civ. 2008 (PMH)
                                                                          :
ANTHONY J. ANNUCCI, Acting Commissioner of the                            : NOTICE OF MOTION
New York State Department of Corrections and Community :
Supervision, et al.,                                                      :
                                                                          :
                                             Defendants.                  :
                                                                          :
------------------------------------------------------------------------- X

        PLEASE TAKE NOTICE that, upon the motion filed herein, the accompanying

memorandum of law, and all other pleadings and papers filed herein, Defendants Acting-

Commissioner Anthony J. Annucci, Deputy Commissioner Donald Venettozzi, Superintendent

Mark Royce, Commissioner Hearing Officer Eric Gutwein, Lieutenant Derek Deegan, Sergeant

Rosita Rossy, Correction Officer Raymond Dahl, and Correction Officer William Rivera,

employees of the New York State Department of Corrections and Community Supervision

(“DOCCS”), by their attorney, Letitia James, the Attorney General of the State of New York,

will move this Court before the Honorable Philip M. Halpern, United States District Judge, at the

United States Courthouse, 500 Pearl Street, New York, New York 10007, for an Order pursuant

to Rule 12(b)(6) of the Federal Rules of Civil Procedure, dismissing the Amended Complaint as

against Defendants on the grounds that (1) Defendant Annucci’s position as the Acting

Commissioner of DOCCS and Defendant Royce’s position as Superintendent of Plaintiff’s

facility, and the alleged failure of Defendant Venettozzi to address Plaintiff’s letter and appeal of

a disciplinary hearing do not demonstrate sufficient personal involvement to support the claims

against them. Additionally, the AC’s conclusory allegations against Defendants Deegan and
                  Case 7:20-cv-02008-PMH
          Case 7-20-cv-02008-PMH          Document
                                    Document       46 inFiled
                                             43 Filed    NYSD 12/07/20 Page 2 ofPage
                                                                on 12/04/2020    2   2 of 2



           Dahl do not establish their personal involvement to support an Eighth or Fourteenth Amendment

           claim against them. (2) The AC does not allege a valid Fourteenth Amendment procedural due

           process claim against either Defendant Gutwein or Defendant Rivera. (3) The AC does not

           allege a valid Eighth Amendment conditions of confinement claim against Defendant Gutwein or

           Defendant Royce. (4) The AC does not allege a valid Eighth Amendment deliberate indifference

           to medical needs claim against Defendant Rossy. (5) The AC does not allege a valid First

           Amendment retaliation or conspiracy claim against any Defendant. (6) The AC’s alleged

           violations of DOCCS directives does not give rise to a federal constitutional claim against any

           Defendant. (7) Defendants are entitled to qualified immunity because their actions did not

           violate clearly established law or it was objectively reasonable for Defendants to so believe. And

           for such other and further relief as this Court deems just and proper.

                  PLEASE TAKE FURTHER NOTICE that, unless otherwise ordered by the Court,

           pursuant to the timelines of the briefing schedule endorsed by the Court On September 29, 2020,

           opposition papers, if any, are to be filed by January 4, 2021, and Defendants’ reply will be filed

           by January 18, 2021.

           Dated: New York, New York
                  December 4, 2020
                                                                 Respectfully submitted,
Motion denied without prejudice to renew. Defendants
failed to comply with Rule 2(C) of this Court's                  LETITIA JAMES
Individual Practices which requires the filing of a pre-         Attorney General of the State of New York
motion conference letter requesting permission to                Attorney for Defendants
move to dismiss. Defendants shall file their pre-motion          By:
conference letter, if so advised, by December 21,
2020. Defendants are instructed to mail a copy of this            /s/ Jonathan J. Wilson
Order to Plaintiff and provide proof of service on the           Jonathan J. Wilson
docket. The Clerk is instructed to terminate ECF No.             Assistant Attorney General
43.                                                              28 Liberty Street, 18th Floor
                                                                 New York, New York 10005
SO ORDERED.                                                      212-416-6696
                                                                 Jonathan.Wilson@ag.ny.gov
_______________________
Philip M. Halpern, U.S.D.J.
                                                            2
Dated: New York, NY
       December 7, 2020
